UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-70526 Mac Filmworks, Inc. (Exact name of small business issuer as specified in its charter) Delaware 74-2820999 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 3 Riverway, Suite 1800, Houston, Texas 77056 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (281) 748-3277 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The Registrant generated $60,176 in revenues from discontinued operations, which amount is embedded in the Company’s overall net loss of $609,726 from discontinued operations for the twelve months ended December 31, 2007. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the closing price of the common stock on the OTC Electronic Bulletin Board on March 25, 2008, was $385,524. The Registrant’s common stock outstanding as of March 25, 2008, was 24,535,632 shares. Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): Yes o No x Mac Filmworks, Inc. INDEX Page No. Part I Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Part II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 5 Item 6. Management's Discussion and Analysis 6 Item 7. Financial Statements 8 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 8A. Controls and Procedures 17 Item 8B. Other Information 18 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 19 Item 10. Executive Compensation 20 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 12. Certain Relationships and Related Transactions 21 Item 13. Exhibits 22 Item 14. Principal Accountant Fees and Services 22 2 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report of Mac Filmworks, Inc. (“Mac Filmworks” or the “Company”) contains forward-looking statements.These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause the Company’s or its industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or the negative of these terms or other comparable terminology.These statements are only predictions.Actual events or results may differ materially. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Company nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements.The Company is under no duty to update any of the forward-looking statements after the date of this report to conform its prior statements to actual results. PART I ITEM 1.
